Cooley, C. J.
Plaintiff sued Lewis Crane, Lewis Batt, and Thomas J. Peed, Jr., for malicious prosecution. He recovered judgment against Crane, but not against the others, and he now brings the case against Batt and Peed to this Court.
One of the questions on the record is whether there was any evidence as against these defendants to go to the jury. The prosecution was instituted by Crane, but it was claimed that the other defendants conspired with him to begin and carry it on, and were therefore equally responsible.
The circumstance that comes nearest to connecting Batt and Peed with the prosecution was that both of them seem to have advised parties not to become sureties for plaintiff after his arrest. But this fell far short of the exigency of the case. Beyond this we have only evidence of circumstances tending to show enmity towards the plaintiff, a desire to make him leave town, etc., which might have been very wrong, but wholly insufficient to justify any finding of conspiracy in connection with the criminal prosecution.
The circuit judge disposed of the case properly, and the
Judgment must be affirmed.
Campbell and Champlin, JJ. concurred. Sherwood, J. did not sit.